

SECOND AMENDMENT TO CREDIT AGREEMENT
SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of the
Amendment Effective Date (as herein defined), to the Five Year Revolving Credit
Agreement dated as of December 2, 2011 (the “Credit Agreement”), among KBR, Inc.
(the “Borrower”), the several banks and other institutions from time to time
parties thereto (the “Lenders”), Citibank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), The Royal Bank of Scotland plc, as
syndication agent, and ING Bank, N.V. and The Bank of Nova Scotia as
co-documentation agents, as amended by the First Amendment to the Credit
Agreement dated as of December 11, 2014.
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower;
WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
as set forth herein; and
WHEREAS, the Lenders are willing to agree to such amendments on the terms set
forth herein;
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the undersigned hereby agree as follows:
I.Defined Terms. Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.
II.    Amendments to the Credit Agreement. Effective as of the Amendment
Effective Date (as hereinafter defined)):
(a)    Section 5.03(b) of the Credit Agreement is amended by adding the
following sentence to the end thereof:
“For purposes of calculating compliance with this Section 5.03(b), Shareholders’
Equity shall exclude cumulative changes from and after January 1, 2015 in the
cumulative foreign currency translation adjustments.”
(b)    Section 5.01(d)(i) of the Credit Agreement is amended by adding the
following clause to the end thereof:
“and (C) together with the certificates delivered pursuant to this Section
5.01(d)(i), calculations showing the exclusion from Shareholders’ Equity made
pursuant to the last sentence of Section 5.03(b)”.
III.    Limited Waiver. The Lenders hereby waive any Default or Event of Default
arising from or relating to any failure to comply with Section 5.03(b) of the
Credit Agreement during the period March 31, 2015 through the Amendment
Effective Date, if such Default or Event of Default would have been avoided if
the exclusion referenced in Section II(a) of this Amendment had been in effect.
IV.    Effectiveness of Amendment. This Amendment shall become effective as of
April 27, 2015 (the “Amendment Effective Date”) upon receipt by the
Administrative Agent of (a) counterparts to this Amendment executed by the
Borrower and the Subsidiary Guarantors, the Administrative Agent, and the
Required Banks and (b) the Amendment Fee as set forth in Section V below.
V.    Amendment Fee. The Borrower shall pay to Administrative Agent in
immediately available funds, on or before the Amendment Effective Date, for the
account of each Lender that delivers its signature page to this Amendment by the
date requested by the Borrower for the delivery of signatures hereto, an
amendment fee (the “Amendment Fee”) in an amount equal to each such Lender’s
Commitment times four (4) basis points. The Amendment Fee shall be payable in
full upon the Amendment Effective Date and shall be nonrefundable.
VI.    Representations and Warranties. The Borrower hereby represents and
warrants as of the Amendment Effective Date that after giving effect to this
Amendment, (a) each of the representations and warranties in the Credit
Agreement shall be true and correct in all material respects as if made on and
as of the Amendment Effective Date (except to the extent that (i) such
representations and warranties relate to a specific earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date and (ii) any such representations or warranties
are qualified by a materiality standard, in which case such representation and
warranties shall be true in all respects) and (b) no Default or Event of Default
has occurred and is continuing.
VII.    Expenses. The Borrower shall pay all reasonable and invoiced fees,
charges and disbursements of counsel to the Administrative Agent related to this
Amendment.
VIII.    Continuing Effect of the Credit Agreement. This Amendment is limited
solely to the matters set forth herein and shall not constitute an amendment or
waiver of any other provision of the Credit Agreement not expressly referred to
herein or be construed as a waiver or consent to any further or future action on
the part of any Loan Party that would require the consent of the Lenders or the
Administrative Agent. Except as expressly waived hereby, the provisions of the
Credit Agreement are and shall remain in full force and effect and are hereby
ratified and confirmed. This Amendment is a Loan Document.
IX.    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
X.    Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. This
Amendment may be delivered by facsimile or other electronic transmission of the
relevant signature pages hereof.
[signature pages follow]


WITNESS WHEREOF, the undersigned have caused this Amendment to be executed and
delivered by their respective duly authorized officers as of the date first
above written.
BORROWER
KBR, INC.


By: /s/ J. Philip McCormick, Jr.     
Name: J. Philip McCormick, Jr.    
Title: Vice President, Finance and Treasurer    




Consent by Guarantors
Each of the undersigned Subsidiary Guarantors hereby acknowledges receipt of a
copy of the foregoing Amendment, consents to the Amendment and reaffirms the
terms and conditions of the Guarantee executed by it and acknowledges and agrees
that such Guarantee remains in full force and effect and is hereby reaffirmed,
ratified and confirmed.
[signatures are on the following page]




SUBSIDIARY GUARANTORS
KBR HOLDINGS, LLC
KELLOGG BROWN & ROOT LLC
KELLOGG BROWN & ROOT SERVICES, INC.
KBR USA LLC
KBR GROUP HOLDINGS, LLC


By: /s/ J. Philip McCormick, Jr.     
Name: J. Philip McCormick, Jr.    
Title: Vice President, Finance and Treasurer    


CITIBANK, N.A., as Administrative Agent


By:     /s/ Maureen P. Maroney    
Name:    Maureen P. Maroney        
Title:    Vice President         


CITIBANK, N.A., as a Bank and as an Issuing Bank


By:     /s/ Maureen P. Maroney    
Name:    Maureen P. Maroney        
Title:    Vice President         




THE ROYAL BANK OF SCOTLAND PLC,
as an Issuing Bank and a Bank


By:     /s/ Tyler J. McCarthy        
Name:    Tyler J. McCarthy        
Title:    Director        


THE BANK OF NOVA SCOTIA,
as an Issuing Bank and a Bank


By:     /s/ J. Frazell        
Name:    J. Frazell        
Title:    Director        




ING BANK N.V.,
as an Issuing Bank and a Bank


By:     /s/ R.P. Boon        
Name:    R.P. Boon        
Title:    Director        


By:     /s/ M.P. Kalthof        
Name:    M.P. Kalthof        
Title:    Director        




BANK OF AMERICA, N.A.,
as an Issuing Bank and a Bank


By:     /s/ J. Stephen Mernick        
Name:    J. Stephen Mernick        
Title:    Managing Director        


LLOYDS BANK PLC,
as a Bank


By:     /s/ Joel Slomko        
Name:    Joel Slomko        
Title:    Assistant Vice President – S088    


By:     /s/ Daven Popat        
Name:    Daven Popat        
Title:    Senior Vice President – P003    




REGIONS BANK,
as a Bank


By:     /s/ Joey Powell        
Name:    Joey Powell        
Title:    Senior Vice President         


SUMITOMO MITSUI BANKING CORPORATION, as a Bank


By:     /s/ James D. Weinstein        
Name:    James D. Weinstein        
Title:    Managing Director        


AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as a Bank


By:     /s/ Robert Grillo        
Name:    Robert Grillo        
Title:    Director        


BARCLAYS BANK PLC,
as a Bank


By:     /s/ J. Davey        
Name:    J. Davey        
Title:    Director        


BRANCH BANKING AND TRUST COMPANY,
as a Bank


By:     /s/ Candace C. Moore        
Name:    Candace C. Moore        
Title:    Vice President        


COMPASS BANK,
as an Issuing Bank and a Bank


By:     /s/ Aaron Loyd        
Name:    Aaron Loyd        
Title:    Vice President        


COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES
as a Bank
By:     /s/ Kiuli Chan        
Name:    Kiuli Chan        
Title:    Director        


By:     /s/ Diane Pockaj        
Name:    Diane Pockaj        
Title:    Managing Director        


NATIONAL BANK OF KUWAIT, SAK,
as a Bank


By:     /s/ Wendy Wanninger         
Name:    Wendy Wanninger        
Title:    Executive Manager        


By:     /s/ Michael McHugh         
Name:    Michael McHugh        
Title:    Executive Manager        


STANDARD CHARTERED BANK,
as a Bank


By:     /s/ Connie Au        
Name:    Connie Au        
Title:    Associate Director        


By:     /s/ Hsing H. Huang        
Name:    Hsing H. Huang        
Title:    Associate Director        




U.S. BANK NATIONAL ASSOCIATION,
as a Bank


By:     /s/ Jonathan F. Lindvall    
Name:    Jonathan F. Lindvall        
Title:    Vice President        


WELLS FARGO BANK, N.A.,
as a Bank


By:     /s/ Caroline Vérot Moore    
Name:    Caroline Vérot Moore        
Title:    Senior Vice President        


NBAD AMERICAS, formerly known as ABU DHABI INTERNATIONAL BANK,
as a Bank


By:     /s/ David J. Young        
Name:    David J. Young        
Title:    Director, Client Representative    


By:     /s/ William F. Ghazar        
Name:    William F. Ghazar        
Title:    Executive Director,         
Head of Client Relationships    


COMERICA BANK,
as a Bank


By:     /s/ Vishakha S. Deora        
Name:    Viskakha S. Deora        
Title:    Vice President        


FIFTH THIRD BANK,
as a Bank


By:     /s/ Matthew Lewis        
Name:    Matthew Lewis        
Title:    Vice President        


RYAD BANK, HOUSTON AGENCY,
as a Bank


By:     /s/ Paul N. Travis        
Name:    Paul N. Travis        
Title:    Vice President &
Head of Corporate Finance    






By:     /s/ Tim Hartnett        
Name:    Tim Hartnett        
Title:    Vice President & Administrative Officer    




STATE STREET BANK AND TRUST COMPANY,
as a Bank


By:     /s/ Deirdre M Holland        
Name:    Deirdre M Holland        
Title:    Managing Director        


MUFG UNION BANK, N.A., f/k/a UNION BANK, N.A.
as a Bank


By:     /s/ Lauren Horn        
Name:    Lauren Horn        
Title:    Director        












































    






